        Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 1 of 16




     Shana Scarlett (State Bar No. 217895)             Sara B. Brody (State Bar No. 130222)
 1   Benjamin Siegel (State Bar No. 256260)            Stephen Chang (State Bar No. 312580)
     HAGENS BERMAN SOBOL SHAPIRO LLP                   SIDLEY AUSTIN LLP
 2                                                     555 California Street, Suite 2000
     715 Hearst Avenue, Suite 202                      San Francisco, CA 94104
 3   Berkeley, CA 94710                                Tel: (415) 772-1200
     Tel: (510) 725-3000
 4                                                     Attorneys for Defendants AT&T Services, Inc.
     Aaron Mackey (State Bar No. 286647)               and AT&T Mobility, LLC
 5   Adam D. Schwartz (State Bar No. 309491)
     ELECTRONIC FRONTIER FOUNDATION
 6   815 Eddy Street
     San Francisco, CA 94109
 7   Tel: (415) 436-9333
 8   Attorneys for Plaintiffs and the Putative Class
 9

10

11

12                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN FRANCISCO DIVISION
15   KATHERINE SCOTT, CAROLYN JEWEL,                        No. 3:19-cv-04063-SK
16   and GEORGE PONTIS, individually and on
     behalf of all others similarly situated,               FURTHER JOINT CASE
17                                                          MANAGEMENT STATEMENT
                                         Plaintiffs,
18
           v.                                               Judge: Hon. Sallie Kim
19                                                          Hearing Date: November 9, 2020
     AT&T INC.; AT&T SERVICES, INC.; AT&T                   Hearing Time: 9:30 AM
20   MOBILITY, LLC; TECHNOCOM CORP.; and
21   ZUMIGO, INC.,

22                                     Defendants.

23

24

25

26

27

28
                                                                 JOINT CASE MANAGEMENT STATEMENT
                                                                             Case No. 3:19-CV-04063-SK
           Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 2 of 16




 1           Plaintiffs Katherine Scott, Carolyn Jewel, and George Pontis “Plaintiffs”) and Defendants

 2   AT&T Services, Inc. and AT&T Mobility, LLC (“AT&T”) submit this Joint Case Management

 3   Statement in advance of the Status Conference set for November 9, 2020.

 4           The Parties’ filed an Initial Joint Case Management Statement on October 31, 2019. ECF No.

 5   65. A subsequent Joint Case Management Statement was filed on August 17, 2020. ECF No. 101.

 6   I.      JURISDICTION AND SERVICE

 7           Plaintiffs’ Position: This Court has subject matter jurisdiction over the federal law claim

 8   under 28 U.S.C. § 1331 and supplemental subject matter jurisdiction over the state law claims under

 9   28 U.S.C. § 1367. The Court also has subject matter jurisdiction over this action pursuant to 28

10   U.S.C. § 1332(d)(2). As argued in their opposition to the pending motion to dismiss for lack of

11   jurisdiction, Plaintiffs contend that the Court has subject matter jurisdiction over their claims for

12   injunctive relief. ECF No. 105. The Court has personal jurisdiction over AT&T because AT&T

13   purposefully directs its conduct at California and transacts substantial business in California.

14   Plaintiffs paid for AT&T services within the state, and each was injured in California where they

15   reside. AT&T had more than 33,000 employees in California as of 2017, and 1,470 retail locations.

16           Defendants’ Position: As fully briefed in Defendants’ Motion to Dismiss (ECF. 73), this

17   Court lacks subject matter jurisdiction over the Plaintiffs’ requests for injunctive relief concerning

18   the provision of geolocation information to aggregators because AT&T ceased all such conduct prior

19   to the Plaintiffs filing suit. After the jurisdictional motion is resolved, this case should be resolved in

20   arbitration pursuant to Plaintiffs’ contractual agreement and well-settled Supreme Court precedent.

21   II.     FACTS

22           Plaintiffs’ Position: AT&T knowingly and systematically sold its wireless customers’ real-

23   time sensitive location data without the required customer consent or any other legal authority,

24   utilizing a woefully inadequate system that allowed for ongoing unauthorized access and repeated

25   data breaches. All the while, AT&T falsely represented to its customers that it would not sell their

26   personal information and would protect such data and keep it safe by utilizing appropriate

27

28
                                                                     JOINT CASE MANAGEMENT STATEMENT
                                                                                  Case No. 3:19-CV-04063-SK
                                                        -1-
         Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 3 of 16




 1   safeguards. AT&T’s sale of consumers’ sensitive location data to credit agencies, bail bondsmen,

 2   and countless other third parties violated its customers’ privacy and state and federal laws.

 3          By virtue of operating a mobile phone network, AT&T knows its customers’ real-time

 4   locations because it has to collect that information to provide service to its customers’ cellular

 5   phones and to locate them in the event they dial 9-1-1. In 2018 and 2019, a series of media reports

 6   disclosed—and a later Federal Communications Commission (“FCC”) investigation confirmed—that

 7   AT&T was selling access to consumers’ real-time location data to a multitude of third parties, both

 8   directly and indirectly through location data aggregator intermediaries. The location data AT&T sold

 9   included data generated from cell-phone network towers and more precise location data generated as

10   part of what’s known as Assisted GPS, or “A-GPS” data. AT&T knew or should have known that

11   these third parties sold the data downstream to others, resulting in countless unknown individuals

12   and entities having access to AT&T customers’ real-time location data. AT&T sold this data without

13   protecting it or ensuring that downstream access was authorized by customers or by the law.

14          In February 2020, the FCC proposed a more than $57 million fine against AT&T for these

15   practices, concluding that the company had willfully and repeatedly violated federal law, and related

16   regulations, by improperly disclosing customers’ location data and, separately, by failing to employ

17   reasonable measures to discover and protected against unauthorized disclosures.

18          AT&T’s sale of consumers’ real-time location data was outrageous and harmful, as it placed

19   customers at a substantial risk of harm that dangerous third parties would obtain their sensitive

20   location data without knowledge or consent. The risk of harm also included misuse by employees of

21   downstream recipients, and theft from downstream recipients due to security vulnerabilities. All the

22   while, customers continued to pay for mobile phone service with inadequate safety and security

23   features based on AT&T’s misrepresentations and omissions concerning its practices. Plaintiffs bring

24   this action on behalf of a Class as explained below.

25          Defendants’ Position: Apart from the subject-matter and arbitration issues discussed below,

26   the factual predicate underlying Plaintiffs’ lawsuit is fundamentally incorrect. First, Plaintiffs are

27

28
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                                                                 Case No. 3:19-CV-04063-SK
                                                       -2-
         Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 4 of 16




 1   wrong in their assumption that AT&T provided a constant stream of geolocation customer

 2   information to any party. To the contrary, under AT&T’s policies, customers’ geolocation

 3   information was provided to third party aggregators only after notice and consent. Moreover, such

 4   information was only to be provided for a limited set of pro-consumer uses, such as roadside

 5   assistance and fraud prevention (e.g., a bank wanting to confirm that a customer is actually the

 6   person in the location when they apply for credit). In this regard, AT&T’s geolocation services were

 7   unlike an app on a cell phone that uses A-GPS information to constantly track a user. Rather,

 8   AT&T’s geolocation services were designed to share location information at a point in time with

 9   consent. Notably here, none of the Plaintiffs’ geolocation information was used or provided to data

10   aggregators without the Plaintiffs’ consent. Indeed, the only Plaintiff whose geolocation information

11   was ever provided to a data aggregator was Plaintiff Jewel, whose information was only provided in

12   connection with her own request to AAA for roadside assistance purposes. As a result, Plaintiffs’

13   lawsuit challenges a practice that never impacted any Plaintiff.

14          Setting aside the above deficiencies, Plaintiffs lack standing to assert injunctive relief relating

15   to the provision of geolocation information to data aggregators (or the parties that receive data through

16   aggregators) because AT&T stopped providing information to aggregators—and publicly announced

17   this fact—before Plaintiffs filed their lawsuit. AT&T publicly announced that, as of March 29, 2019,

18   it no longer provided geolocation information to data aggregators and third parties who received

19   geolocation information from data aggregators.          AT&T also produced uncontroverted evidence

20   proving that AT&T no longer provides non-governmental third-parties the ability to purchase a lookup

21   of AT&T customers’ location. Prior to March 29, 2019, AT&T had both direct sales—through

22   contractual relationships with location based services providers—and indirect sales—through which

23   AT&T contracted with a data aggregator which in turn contracted with downstream location based

24   services providers. Regardless of whether the contractual relationship with the location based services

25   provider was direct or indirect, from a technological perspective, all data flowed through a data

26   aggregator. The uncontroverted evidence shows that the only location data that flowed from AT&T

27

28
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                                                                 Case No. 3:19-CV-04063-SK
                                                       -3-
            Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 5 of 16




 1   after March 29, 2019 was to life alert companies that utilized pendants and other similar devices that

 2   a person wears or carries, and not mobile phones. This access to customer location had tangible benefits

 3   to consumers, but because of the potential for misuse in a small number of situations, AT&T stopped

 4   providing this information to data aggregators and third-parties which received location information

 5   through a data aggregator. While the Defendants believe that the Plaintiffs’ individual claims should

 6   be resolved in the agreed-upon arbitration, even if arbitration is denied, there is no substance to the

 7   allegations in this lawsuit and it should be dismissed.

 8   III.     LEGAL ISSUES

 9            Plaintiffs’ Position: In addition to the two pending motions, Plaintiffs anticipate disputes

10   concerning their legal claims under the Communications Act, 47 U.S.C. § 201 et seq.; the California

11   Unfair Competition Law, Cal. Bus. & Prof. Code § 17200; Intrusion Upon the Seclusion; California

12   Constitution, Cal. Const. Art. I, § 1; Negligence; and the California Consumer Legal Remedies Act,

13   Cal. Civil Code § 1750 et seq. Plaintiffs also anticipate disputes regarding the relief they seek and

14   their right to pursue this case as a class action.

15            Defendants’ Position: As described herein, Plaintiffs lack standing to assert, and this Court

16   lacks subject-matter jurisdiction over, Plaintiffs’ requests for injunctive relief concerning the provision

17   of geolocation information to data aggregators because the undisputed evidence shows that AT&T

18   stopped the challenged-conduct months before Plaintiffs filed suit. See ECF No. 73. Moreover, this

19   case should be resolved in arbitration pursuant to the Plaintiffs’ contractual agreement and well-settled

20   Supreme Court precedent requiring such claims to be arbitrated as explained in the motion to compel

21   arbitration, ECF No. 35.

22            AT&T believes that it would be more efficient for the Court to hear argument on and decide

23   the motion to dismiss before it holds argument on the motion to compel arbitration. Despite Plaintiffs’

24   arguments to the contrary, the Court’s ruling on the motion to dismiss will impact the Court’s

25   consideration of the motion to compel arbitration. AT&T accordingly suggested to Plaintiffs that the

26   parties agree to postpone the hearing on the motion to compel arbitration until after the Court resolves

27

28
                                                                     JOINT CASE MANAGEMENT STATEMENT
                                                                                  Case No. 3:19-CV-04063-SK
                                                          -4-
           Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 6 of 16




 1   AT&T’s motion to dismiss and then, with the Court’s permission, submit supplemental briefing

 2   addressing how the ruling on the motion to dismiss affects the motion to compel arbitration. Plaintiffs

 3   rejected AT&T’s suggestion. AT&T will be prepared to argue the motion to compel arbitration at the

 4   hearing on November 9, 2020, but remains of the view that deferring consideration of that motion until

 5   after resolution of the motion to dismiss would simplify the proceedings.

 6   IV.     MOTIONS

 7           A.     PRIOR MOTIONS

 8           Certain prior motions were mooted by the parties’ stipulation to voluntarily dismiss AT&T,

 9   Inc., TechnoCom, and Zumigo without prejudice. ECF No. 61.

10           B.     PENDING MOTIONS

11           On September 11, 2019, AT&T filed a motion to compel arbitration. ECF No. 35. Plaintiffs

12   opposed the motion. ECF No. 63. The Parties completed briefing on that motion on November 27,

13   2019. See ECF No. 74.

14           On November 27, 2019, AT&T moved to dismiss the complaint for lack of subject matter

15   jurisdiction. ECF No. 73. Plaintiffs opposed the motion. ECF No. 105. The Parties completed

16   briefing on October 23, 2020. See ECF No. 108.

17           C.     ANTICIPATED MOTIONS

18           Plaintiffs’ Position: Plaintiffs anticipate moving for class certification and propose below a

19   schedule for the motion.

20           Defendants’ Position: If the case remains in this Court, AT&T anticipates filing a motion to

21   dismiss and/or a motion for summary judgment as to all of Plaintiffs’ claims.

22   V.      AMENDMENT OF PLEADINGS

23           Plaintiffs’ Position: Plaintiffs reserve their right to amend their pleadings and/or add

24   additional parties and propose below a schedule for this amendment.

25

26

27

28
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                                                                 Case No. 3:19-CV-04063-SK
                                                       -5-
           Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 7 of 16




 1           Defendants’ Position: Given the threshold arbitration and subject-matter issues, Defendants

 2   have not yet filed an Answer. Defendants will assert all necessary defenses if and when it becomes

 3   necessary to file an answer to the complaint.

 4   VI.     EVIDENCE PRESERVATION

 5           The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

 6   Information and have conferred regarding reasonable and proportionate steps taken to preserve

 7   evidence related to the issues reasonably evident in this action, if the case proceeds to discovery. The

 8   Parties will continue to meet and confer on preservation and ESI.

 9   VII.    DISCLOSURES

10           The Parties met and conferred regarding compliance with the initial disclosure requirements

11   of Fed. R. Civ. P. 26. The Parties have agreed to provide initial disclosures within a month of the

12   Court’s resolution of AT&T’s motion to compel arbitration.

13   VIII. STATUS OF DISCOVERY

14           A.     STATUS OF DISCOVERY

15           Discovery in this case has been stayed pending the resolution of AT&T’s motion to compel

16   arbitration, but for limited jurisdictional discovery conducted pursuant to this Court’s Orders of

17   January 15, 2020 and July 8, 2020. ECF Nos. 83 and 96. The jurisdictional discovery period ended

18   on September 25, 2020. ECF No. 104.

19           Plaintiffs’ Position: Plaintiffs believe that full fact discovery should begin upon the Court’s

20   Order regarding the pending motions, assuming that the Court denies AT&T’s motion to compel

21   arbitration.

22           Defendants’ Position: Defendants contend this case should be compelled to binding

23   arbitration. If the case remains in this Court, Defendants believe discovery should proceed first with

24   limited fact discovery on whether Plaintiffs’ geolocation information was used without their consent

25   before any class discovery.

26

27

28
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                                                                 Case No. 3:19-CV-04063-SK
                                                       -6-
         Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 8 of 16




 1          B.      SCOPE OF ANTICIPATED DISCOVERY

 2          Plaintiffs’ Position: Plaintiffs expect that discovery will focus on AT&T’s policies and

 3   practices regarding its disclosure and safeguarding of customers’ real-time location data, as well as

 4   its public representations regarding those practices. Plaintiffs also expect to seek discovery regarding

 5   the scope and severity of repeated breaches of location data information, as well as what—if any—

 6   remedial measures were undertaken by AT&T and when. Plaintiffs anticipate seeking all discovery

 7   previously provided to the FCC in relation to its investigation of AT&T’s location data sales

 8   practices.

 9          Defendants’ Position: If the case remains in this Court, the scope of initial discovery should be

10   limited to the threshold facts regarding Plaintiffs’ claims—whether Plaintiffs’ geolocation information

11   was used without their consent. Defendants assert that none of the Plaintiffs’ information was used

12   without their consent and anticipate this will be the only discovery needed to dispose of the case.

13          C.      PROPOSED LIMITATIONS OR MODIFICATIONS TO THE DISCOVERY

14                  RULES

15          Plaintiffs’ Position: Plaintiffs do not propose to limit or modify the discovery rules.

16   Defendants request the trifurcation of discovery – discovery related first to “targeted merits

17   discovery” (then briefing on a motion for summary judgment); next discovery related to class

18   certification; then discovery related to experts, and then finally a class certification hearing. This

19   trifurcation is on top of the limited discovery already directed at jurisdiction, essentially requesting

20   an unheard of “quadfurcation” of discovery.

21          Many reasons exist why such a proposal is unworkable, not the least of which is the

22   inefficiencies. For decades, courts have declined to bifurcate discovery between “merits phased” and

23   “class certification” phased because of the overlap between these two concepts. Allowing bifurcation

24   invites a series of discovery disputes and motions, taking up scarce judicial resources, as the parties

25   often dispute not the relevance of information, but the timing of when it will be produced. For this

26   reason, most courts reject such proposals for discovery. See True Health Chiropractic Inc v.

27

28
                                                                     JOINT CASE MANAGEMENT STATEMENT
                                                                                  Case No. 3:19-CV-04063-SK
                                                        -7-
         Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 9 of 16




 1   McKesson Corp., 13-CV-02219-JST, 2015 WL 273188, at *2 (N.D. Cal. Jan. 20, 2015) (the overlap

 2   between individual and class discovery weighs against bifurcation); In re Rail Freight Surcharge

 3   Antitrust Litig., 258 F.R.D. 167, 174 (D.D.C. 2009) (“Bifurcated discovery fails to promote judicial

 4   economy when it requires ongoing supervision of discovery. If bifurcated, this Court would likely

 5   have to resolve various needless disputes that would arise concerning the classification of each

 6   document as ‘merits’ or ‘certification’ discovery.”) (internal citation and quotations omitted).

 7           Second, allowing bifurcated (or in this case quadfurcated) discovery, would prevent class

 8   certification being brought at “an early practicable time.” Fed. R. Civ. P. 23(c)(1)(A). Plaintiffs’

 9   proposed schedule allows for a class certification motion to be brought within seven months of this

10   Court’s ruling on the motion to compel arbitration. Defendants’ proposal lacks any timing for the

11   filings of class certification motions, but it would appear that at least a year would pass before the

12   motion would be ripe for hearing.

13           Third, defendants’ proposal would have the motion for summary judgment heard prior to

14   class certification, requiring the defendants to clearly waive any arguments against one-way

15   intervention, which it is not clear that they are doing. See e.g., Villa v. San Francisco Forty-Niners,

16   Ltd., 104 F. Supp. 3d 1017, 1022–23 (N.D. Cal. 2015). Unless the defendants willing to waive their

17   arguments that all class members will get the benefit of a denial of summary judgment, it cannot be

18   brought prior to class certification.

19           Finally, defendants’ proposal regarding “expert discovery” remains troublingly opaque. It is

20   not clear if defendants are proposing a period of discovery of facts related only to expert reports, or

21   whether this period would be limited to the depositions of the experts. Regardless, the proposal

22   remains rife with inefficiencies.

23           Defendants’ Position: Defendants believe that discovery should proceed in two phases. The

24   first phase should be limited and targeted discovery on the merits of Plaintiffs’ claims, and in particular

25   to allow Plaintiffs to determine whether any of their geolocation information was used or shared

26   without consent. Because discovery will show that none of the Plaintiffs’ geolocation information was

27

28
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                                                                 Case No. 3:19-CV-04063-SK
                                                        -8-
        Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 10 of 16




 1   shared without consent, and that two of the Plaintiffs’ geolocation information was not shared at all,

 2   Defendants believe that dispositive motion practice should follow this first phase of discovery and will

 3   end the case. Only if Plaintiffs have a claim, should there be discovery on class certification issues.

 4          D.      STIPULATED E-DISCOVERY ORDER:

 5          The Parties will meet and confer regarding a stipulated ESI order.

 6          E.      PROPOSED DISCOVERY PLAN PURSUANT TO FED. R. CIV. P. 26(F)

 7          The Parties will make their initial disclosures following a ruling on AT&T’s pending motion

 8   to compel arbitration. The Parties disagree, as described above, regarding the subjects on which

 9   discovery is needed. The Parties report no issues at this time regarding the disclosure, discovery, or

10   preservation of ESI and no issues at this time regarding claims of privilege or of protection as trial-

11   preparation materials. The Parties disagree, as described above, regarding whether any changes

12   should be made in the limitations of discovery. The Parties do not seek at this time any other orders

13   under Rule 26(c).

14          F.      IDENTIFIED DISCOVERY DISPUTES

15          There are no current identified discovery disputes.

16   IX.    CLASS CERTIFICATION

17          All counsel of record have reviewed the Procedural Guidance for Class Action Settlements.

18          Plaintiffs’ Position: Pursuant to Civil L.R. 16-9(b), the Plaintiffs provide the following

19   additional information:

20          This action is maintainable as a class action under Fed. R. Civ. P. 23 paragraphs (a), (b)(2),

21   and (b)(3).

22          The Plaintiffs’ proposed class includes all natural persons who were or are AT&T wireless

23   subscribers residing in California between 2011 and the present and whose carrier-level location data

24   AT&T permitted or caused to be used or accessed by any third party without proper authorization.

25          Plaintiffs are entitled to maintain the action, as illustrated by, inter alia, the following facts:

26          1. The Class is so numerous that joinder of all members is impracticable. Upon information
27

28
                                                                     JOINT CASE MANAGEMENT STATEMENT
                                                                                  Case No. 3:19-CV-04063-SK
                                                        -9-
          Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 11 of 16



                 and belief, Class members number in the millions.
 1
             2. The Class is readily ascertainable, as each member is or was a customer of AT&T, and
 2              thus can be identified by AT&T’s business records and related documents.
 3           3. There are questions of law or fact common to the Class. These questions include, but are
                not limited to, those identified in Plaintiffs’ Complaint, ECF No. 1, at ¶ 279.
 4
             4. Plaintiffs’ claims are typical of the claims of the Class in that Plaintiffs, like all Class
 5              members, are AT&T subscribers whose privacy rights were violated and who were
                subjected to the deceptive conduct alleged herein.
 6
             5. Plaintiffs will fairly and adequately protect the interests of the Class. Plaintiffs’ interests
 7              do not conflict with the interests of the Class members. Furthermore, Plaintiffs have
                retained competent counsel.
 8
             6. Questions of law or fact common to the Class predominate over any questions affecting
 9              only individual Class members or Plaintiffs.
10           7. A class action is superior to other available methods for fairly and efficiently adjudicating
                the controversy complained of herein.
11
             8. In acting as alleged above, AT&T has acted on ground generally applicable to the entire
12              Class, thereby making relief appropriate with respect to the Class as a whole. The
                prosecution of separate actions by individual Class members would create the risk of
13              inconsistent or varying adjudications.
14           9. Injunctive relief is necessary to prevent further unlawful and unfair conduct by AT&T.
                Money damages, alone, could not afford adequate and complete relief.
15

16           As discussed below, Plaintiffs anticipate moving to certify the Class seven months from the

17   date of the Court’s ruling on the pending motions.

18           Defendants’ Position: Defendants contend class certification is not appropriate and will

19   respond to Plaintiffs’ motion if and when appropriate. Because any information provided in the past

20   was done on a one-time basis with consumer consent, the issue of whether any of the Plaintiffs

21   information was used without consent is highly individualized and does not support class certification.

22   Moreover, as explained, there is no conduct to enjoin.

23   X.      RELATED CASES

24           The Parties are not aware of any related cases pending in this District.

25

26

27

28
                                                                     JOINT CASE MANAGEMENT STATEMENT
                                                                                  Case No. 3:19-CV-04063-SK
                                                        - 10 -
        Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 12 of 16




 1   XI.    RELIEF

 2          Plaintiffs’ Position: Plaintiffs seek an order that this case may be maintained as a class action

 3   under Fed. R. Civ. P. 23; a judgment against AT&T for Plaintiffs’ and the Class’ asserted causes of

 4   action; public injunctive relief requiring cessation of Defendants acts and practices, compliance with

 5   federal privacy laws and regulations, and a cessation of false or misleading public statements

 6   regarding its sale or safeguarding of customer location data; monetary damages, including punitive

 7   damages; pre- and post-judgment interest; reasonable attorney’s fees and costs incurred; any and all

 8   other relief to which Plaintiffs and the Class may be entitled.

 9          Defendants’ Position: If the case remains in this Court, this case should be dismissed.

10   XII.   SETTLEMENT AND ADR

11          The Parties have complied with ADR Local Rule 3-5. Given threshold issues, the parties

12   agree that ADR is not appropriate at this time.

13   XIII. CONSENT TO MAGISTRATE JUDGE

14          The Parties have consented to proceed before a magistrate judge for all purposes.

15   XIV. OTHER REFERENCES

16          Defendants contend this case should be referred to binding arbitration.

17   XV.    NARROWING OF ISSUES

18          The Parties have not identified any issues that can currently be resolved by stipulation, but

19   will continue to meet and confer as any such issues arise in the case.

20   XVI. EXPEDITED TRIAL PROCEDURE

21          This case should not be handled under the Expedited Trial Procedure

22   XVII. PROPOSED SCHEDULING

23          Plaintiffs’ Position: Should the Court deny Defendants’ motion to compel arbitration, the

24   Plaintiffs’ propose that discovery begin immediately upon entry of the Order and that the case

25   proceed along the following schedule:

26

27

28
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                                                Case No. 3:19-CV-04063-SK
                                                       - 11 -
        Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 13 of 16




 1             Event                                                Deadline
 2             Meet and Confer Regarding ESI Protocol              within 1 week from Order
 3             Complete Initial Disclosures                         30 days from Order
 4             Deadline to File Amended Complaint                   60 days from Order
 5             Substantial Completion Deadline                      6 months from Order
 6             Motion for Class Certification Due                   7 months from Order
 7             Opposition to Class Certification Due                8 months from Order
 8             Mandatory Settlement Discussions                     8.5 months from Order
 9             Reply to Class Certification Due                     9 months from Order
10             Close of Discovery                                   10 months from Order
11             Motions for Summary Judgment Due                     12 months from Order
12             Daubert Briefing and Oppositions to Summary
               Judgment Due                                         13 months from Order
13             Replies to Summary Judgement and
               Oppositions to Daubert Briefing Due                  14 months from Order
14             Replies to Daubert Briefing Due                      15 months from Order
15             Trial                                                18 months from Order
16
     Plaintiffs object to defendants’ proposed tri/quadfurcation of discovery for the reasons stated above.
17
            Defendants’ Position: If the Court denies Defendants’ motion to compel arbitration, the case
18
     would proceed with limited and targeted merits discovery on the Plaintiffs’ claims (namely whether
19

20   any of the Plaintiffs’ geolocation information was ever used without their consent) for three months,

21   dispositive motion filings and hearings will follow for approximately the next three months.

22   Following a determination on the motion for summary judgment, fact discovery on class certification
23   would proceed for the next three months followed by expert discovery for three months, and then a
24
     class certification hearing. Trial would be scheduled nine months after ruling on class certification.
25

26

27

28
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                                                Case No. 3:19-CV-04063-SK
                                                      - 12 -
        Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 14 of 16



                          Event                                           Defendants’ Request
 1
     Phase I Discovery: Limited Merits Discovery            For 3 months following ruling on motion to
 2                                                          compel arbitration and motion to dismiss
     Summary Judgment re Phase I Merits Disputes            For 3 months following Phase I Discovery
 3

 4   Phase II Discovery: Class Certification                For 3 months following determination on
                                                            motion for summary judgment in Phase I
 5                                                          Motions
     Phase III Discovery: Experts                           For 3 months following Phase II Discovery
 6

 7   Class Certification Hearing                            Following Phases II and II Discovery

 8   Trial                                                  9 months following class certification ruling

 9
             District courts in the Northern District of California have ordered bifurcated discovery in the
10
     same manner that Defendants propose, recognizing that proceeding with an initial limited and targeted
11
     merits discovery and summary judgment phase was appropriate when it was efficient to streamline the
12
     issues and ultimately simplify the case. See In re Capacitors Antitrust, No. 14-CV-03264-JD, 2016
13
     WL 5724960, at *2 (N.D. Cal. Sept. 30, 2016), supplemented sub nom. In re Capacitors Antitrust
14
     Litig., No. 14-CV-03264-JD, 2018 WL 4558265 (N.D. Cal. Sept. 20, 2018) (ordering bifurcated
15
     discovery, with an initial limited merits phase, in an effort to “realize downstream efficiencies and
16
     economies in discovery and class certification and other motions”); In re Coca-Cola Prod. Mktg. &
17
     Sales Practices Litig. (II), No. 14-MD-02555-JSW, 2016 WL 2930964, at *10 (N.D. Cal. May 19,
18
     2016) (adopting defendant’s trifurcated discovery plan, with an initial limited discovery phase as to a
19
     merits dispute and an early summary judgment on such issue).
20
     XVIII. TRIALS
21
             Plaintiffs’ Position: Plaintiffs demand a jury trial on all issues triable and have proposed a
22
     schedule above that would set a trial date within 18 months of the Court’s resolution of the pending
23
     motions.
24
             Defendants’ Position: Defendants contend this case should be compelled to binding arbitration.
25
     If the case proceeds, Defendants cannot at this time estimate the length of trial.
26

27

28
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                                                                 Case No. 3:19-CV-04063-SK
                                                       - 13 -
        Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 15 of 16




 1   XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 2          The Parties have each filed their Certification of Interested Parties. See ECF Nos. 16 and 41.

 3   XX.    PROFESSIONAL CONDUCT

 4          All attorneys of record for the Parties have reviewed the Guidelines for Professional Conduct

 5   for the Northern District of California.

 6   Date: November 2, 2020

 7    /s/                                                    /s/
 8    Shana E. Scarlett (State Bar No. 217895)               Angela C. Zambrano (admitted pro hac vice)
      Benjamin Siegel (State Bar No. 256260)                 Robert Velevis (admitted pro hac vice)
 9    HAGENS BERMAN SOBOL SHAPIRO LLP                        SIDLEY AUSTIN LLP
      715 Hearst Avenue, Suite 202                           2021 McKinney Avenue, Suite 2000
10    Berkeley, CA 94710                                     Dallas, TX 75201
      Tel: (510) 725-3000                                    Tel: (214) 981-3300
11
      Fax: (510) 725-3001                                    Fax: (214) 981-3400
12    shanas@hbsslaw.com                                     angela.zambrano@sidley.com
      bens@hbsslaw.com                                       rvelevis@sidley.com
13
      Thomas M. Sobol (pro hac vice forthcoming)             Sara B. Brody (State Bar No. 130222)
14    Abbye R. Klamann Ognibene (State Bar No.               Stephen Chang (State Bar No. 312580)
      311112)                                                SIDLEY AUSTIN LLP
15
      HAGENS BERMAN SOBOL SHAPIRO LLP                        555 California Street, Suite 2000
16    55 Cambridge Parkway, Suite 301                        San Francisco, CA 94104
      Cambridge, MA 02142                                    Tel: (415) 772-1200
17    Tel: (617) 482-3700                                    Fax: (415) 772-7400
      Fax: (617) 482-3003                                    sbrody@sidley.com
18    tom@hbsslaw.com                                        stephen.chang@sidley.com
      abbyeo@hbsslaw.com
19
                                                             Attorneys for Defendants AT&T
20    Aaron Mackey (State Bar No. 286647)                    Services, Inc. and AT&T Mobility, LLC
      Andrew Crocker (State Bar No. 291596)
21    Adam D. Schwartz (State Bar No. 309491)
      ELECTRONIC FRONTIER FOUNDATION
22    815 Eddy Street
      San Francisco, CA 94109
23    Tel: (415) 436-9333
      Fax: (415) 436-9993
24    amackey@eff.org
25    andrew@eff.org
      adam@eff.org
26    Attorneys for Plaintiffs and the Putative Class

27

28
                                                                     JOINT CASE MANAGEMENT STATEMENT
                                                                                  Case No. 3:19-CV-04063-SK
                                                        - 14 -
        Case 3:19-cv-04063-SK Document 114 Filed 11/02/20 Page 16 of 16




 1                                            ATTESTATION

 2          I, SHANA E. SCARLETT, am counsel for the plaintiffs in this action. I am the registered

 3   ECF user whose username and password are being used to file this Joint Case Management

 4   Statement. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that counsel for Defendants AT&T

 5   Services, Inc. and AT&T Mobility, LLC concurred in this filing.

 6
     Dated: November 2, 2020                          HAGENS BERMAN SOBOL SHAPIRO LLP
 7

 8                                                       s/ Shana E. Scarlett
                                                       SHANA E. SCARLETT (State Bar No. 217895)
 9
                                                       715 Hearst Avenue, Suite 202
10                                                     Berkeley, CA 94710
                                                       Tel: (510) 725-3000
11                                                     Fax: (510) 725-3001
12                                                     shanas@hbsslaw.com

13                                                     Attorney for Plaintiffs and the Putative Class

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 JOINT CASE MANAGEMENT STATEMENT
                                                                              Case No. 3:19-CV-04063-SK
                                                    - 15 -
